You DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recite “a supply unit that supplies a first power” ….”a second power consumed by the display device is greater than the first power”….”and the detection unit are operated so that the second power is smaller than the first power”. Although  the claim language expresses the supply unit supplies a first power to the display, the language does not imply the supply unit supplies a second power and therefore it is unclear if the second power is a predetermined value, measured value, or a value provided via the supply unit. Since it is unclear how the second power is provided then is also becomes unclear how the second power is determined to be smaller than a first power because the claim language is unclear how the second power is supplied or detected.
Claims 2 and 7 recite similar features and are therefore rejected on the same grounds.
Claim 1  recites the limitation "detection unit" in lines 14-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitomo (US 2019/0347977) in view of Endo (US 2002/0113907).
Regarding claims 1 and 7 Kunitomo teaches A display system comprising: an information processing device that includes: a supply unit that supplies a first power (Fig. 2 information device 10 has power control unit 126); and an output unit that outputs a playback signal including an image and a sound (Fig. 2 information device 10 had sound processing unit 147 and display control unit 124); and a display device that includes: a display unit that displays the image (Fig. 1-2 HMD device 20 has right display unit 22 and left display unit 24); a sound output unit that outputs the sound (Figs. 1-2 left earphone 34 and right earphone 32); a first sensor (Fig. 2 HMD 20 has illuminance sensor 65, distance sensor 64, camera 61 and temperature sensors 217/239); and a supply unit that supplies the first power to the display unit, the sound output unit, and the first sensor (Fig. 2 power supply units 229/249).  Although Kunitomo teaches the limitations as discussed above, and teaches power saving modes where display units, sound output units, and detection units are powered off he fails to teach wherein when a second power consumed by the display device is greater than the first power, part of operation of the display unit, the sound output unit, and the detection unit is stopped or the display unit, the sound output unit, and the detection unit are operated so that the second power is smaller than the first power.
However in the same field of driving a display apparatus via a host, Endo teaches wherein when a second power consumed by the display device is greater than the first power, part of operation of the display unit, the sound output unit, and the detection unit is stopped or the display unit, the sound output unit, and the detection unit are operated so that the second power is smaller than the first power ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied [0084] teaches if the power is insufficient then the host is powered off without providing video signal, which means the display is stopped).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Kunitomo with the method as taught by Endo. This combination would allow a system to operate efficiently under abnormal conditions.
Regarding claim 2, Kunitomo teaches A display system comprising: an information processing device that includes: a supply unit that supplies a first power(Fig. 2 information device 10 has power control unit 126); and an output unit that outputs a playback signal including an image(Fig. 2 information device 10 had display control unit 124);; and a display device that includes: a first display unit that displays the image; a second display unit that display the image and that is different from the first display unit Fig. 1-2 HMD device 20 has right display unit 22 and left display unit 24); and a supply unit that supplies the first power to the first display unit and the second display unit(Fig. 2 power supply units 229/249). Although Kunitomo teaches the limitations as discussed above, and teaches power saving modes where display units are powered off he fails to teach wherein when a second power consumed by the display device is greater than the first power, at least one of the first display unit and the second display unit does not display the image.
However in the same field of driving a display apparatus via a host, Endo teaches wherein when a second power consumed by the display device is greater than the first power, at least one of the first display unit and the second display unit does not display the image. ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied [0084] teaches if the power is insufficient then the host is powered off without providing video signal, which means the display is stopped).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Kunitomo with the method as taught by Endo. This combination would allow a system to operate efficiently under abnormal conditions.
Regarding claim 3, Kunitomo teaches a second sensor different from the first sensor, (Fig. 2 HMD 20 has illuminance sensor 65, distance sensor 64, camera 61 and temperature sensors 217/239) and a power saving mode where, operation of at least one of the first sensor and the second sensor is stopped or a sampling frequency of at least one of the first sensor and the second sensor is less than the sampling frequency in a case where the first power is greater than the second power ([0113] teaches in power saving mode power sampling frequency of each sensor in HMD 20 is set to be lower than normal operation mode) and Endo teaches a power conservation mode is executed when the second power is greater than the first power ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied).
Regarding claim 4, Kunitomo teaches wherein the first sensor is a camera (Fig.2 camera 61), and a power saving mode where a at least one of an imaging resolution of the camera and a number of times of imaging per unit time is less than the at least one of the imaging resolution of the camera and the number of times of imaging per unit time in a case where the first power is greater than the second power([0113] teaches in power saving mode power sampling frequency of each sensor in HMD 20 is set to be lower than normal operation mode) and Endo teaches a power conservation mode is executed when the second power is greater than the first power ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied).
Regarding claim 5, Kunitomo teaches a power saving mode where the sound output unit stops outputting the sound or the sound output unit reduces the sound output to less than the sound output in a case where the first power is greater than the second power ([0113]) and Endo teaches a power conservation mode is executed when the second power is greater than the first power ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied).

Regarding claim 6, Kunitomo teaches a power saving mode at least one of a refresh rate of the display unit and a brightness of the display unit is less than the at least one of the refresh rate of the display unit and the brightness of the display unit in a case where the first power is greater than the second power ([0113] teaches brightness of the OLED units 221/241 are turned off. That means brightness is less than non-power saving mode) and Endo teaches a power conservation mode is executed when the second power is greater than the first power ([0082] teaches host apparatus receives power consumption data form display apparatus to determine if the power for the display apparatus can be supplied).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621